Exhibit 10.5

EXECUTION VERSION

FIRST AMENDMENT TO

SALE AND SERVICING AGREEMENT

This Amendment to Sale and Servicing Agreement, dated as of November 3, 2016
(this “Amendment”), is by and among Santander Drive Auto Receivables LLC, as
seller (the “Seller”), and Santander Consumer USA Inc. (“SC”), as servicer (in
such capacity, the “Servicer”).

WHEREAS, Santander Drive Auto Receivables Trust 2014-1, as issuer (the
“Issuer”), the Seller, the Servicer, and Wells Fargo Bank, National Association,
as indenture trustee (the “Indenture Trustee”) are parties to that certain Sale
and Servicing Agreement, dated as of January 15, 2014 (the “Sale and Servicing
Agreement”);

WHEREAS, pursuant to Section 9.1(a) of the Sale and Servicing Agreement, the
Seller and the Servicer may amend the Sale and Servicing Agreement without the
consent of the Indenture Trustee, any Noteholder, the Issuer, the Owner Trustee
or any other Person if specified conditions are met;

WHEREAS, the Seller and the Servicer hereto desire to amend the Sale and
Servicing Agreement in certain respects as set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

SECTION 1.    Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings assigned thereto in the Sale
and Servicing Agreement, as amended hereby.

SECTION 2.    Amendments. The Sale and Servicing Agreement is, effective as of
the date hereof and subject to the satisfaction of the conditions precedent set
forth in Section 3 hereof, hereby amended as follows:

(a)    The definition of “Non-Investment Grade Notes” in Appendix A of the Sale
and Servicing Agreement is hereby amended and restated in full to read as
follows:

“‘Non-Investment Grade Notes’ means the Class E Notes; provided, however, that
Class E Notes shall be deemed to not be “Non-Investment Grade Notes” as of any
date of determination for purposes of Sections 2.16(c) of the Indenture so long
as such Class E Notes are not Restricted Notes on such date.”

(b)    The definition of “Restricted Notes” in Appendix A of the Sale and
Servicing Agreement is hereby amended and restated in full to read as follows:

“‘Restricted Notes’ means any Notes (i) that were beneficially owned by the
Issuer or the single beneficial owner of the Issuer for United States federal
income tax purposes as of the Closing Date and (ii) for which no Debt-For-Tax
Opinion has been rendered with respect to such Notes at any time after the
Closing Date.”

 

First Amendment to

Sale and Servicing Agreement



--------------------------------------------------------------------------------

SECTION 3.    Conditions to Effectiveness. This Amendment shall become effective
on the date hereof, subject to the satisfaction of the following conditions
precedent:

(a)    Each of the Seller and the Servicer shall have received a copy of this
Amendment, duly executed by each of the parties hereto;

(b)    The Seller or the Servicer shall have delivered to the Indenture Trustee
an Opinion of Counsel of the Seller or Servicer, respectively, to the effect
that this Amendment will not materially and adversely affect the interests of
the Noteholders; and

(c)    The Seller or the Servicer shall have delivered to the Indenture Trustee
and the Owner Trustee an Opinion of Counsel of the Seller or Servicer,
respectively, to the effect that execution of this Amendment is authorized or
permitted by the Sale and Servicing Agreement and that all conditions precedent
to the delivery and execution have been satisfied.

SECTION 4.    Miscellaneous. The Sale and Servicing Agreement, as amended
hereby, remains in full force and effect. Any reference to the Sale and
Servicing Agreement from and after the date hereof shall be deemed to refer to
the Sale and Servicing Agreement as amended hereby, unless otherwise expressly
stated. This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Executed counterparts of this
Amendment may be delivered by facsimile, which shall be effective as delivery of
a manually executed signature page. This Amendment shall be governed by and
construed in accordance with the internal, substantive laws of the State of New
York without reference to the rules thereof relating to conflicts of law, other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.

[Signatures follow]

 

   2   

First Amendment to

Sale and Servicing Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SANTANDER DRIVE AUTO RECEIVABLES LLC, as Seller By:  

/s/ Mark McCastlain

Name:   Mark McCastlain Title:   Vice President

SANTANDER CONSUMER USA INC., as Servicer By:  

/s/ Corey Henry

Name:   Corey Henry Title:   Vice President

 

   S-1   

First Amendment to

Sale and Servicing Agreement



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, a national banking association, not in
its individual capacity but solely as Indenture Trustee, hereby consents to this
Amendment in accordance with Section 9.1(d) of the Sale and Servicing Agreement.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee By:  

/s/ Jeanine C. Casey

Name:   Jeanine C. Casey Title:   Vice President

 

   S-2   

First Amendment to

Sale and Servicing Agreement